Citation Nr: 1815025	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-11 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to March 27, 2007, and in excess of 70 percent thereafter.

2.  Entitlement to an increased rating for type II diabetes mellitus with erectile dysfunction, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Paul Kachevsky, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to March 1972.

This case initially came before the Board of Veterans' Appeals (Board) from February 2013 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In the February 2013 rating decision, the RO denied entitlement to a rating in excess of 20 percent for diabetes mellitus and denied entitlement to TDIU.  In the July 2013 rating decision, the RO granted service connection for PTSD and assigned an initial evaluation of 50 percent, effective from March 27, 2007.

In September 2014, the Veteran testified before a Decision Review Officer (DRO) at a hearing at the RO.  A transcript of that hearing has been associated with the record.

In a November 2014 rating decision, the RO increased the evaluation for PTSD to 70 percent, effective from March 27, 2007.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue of entitlement to an increased evaluation for PTSD remained on appeal.

In an October 2015 decision, the Board assigned an earlier effective date of February 9, 2004, for the grant of service connection for PTSD and remanded the remaining issues on appeal for further development.  

In a December 2015 rating decision, the RO implemented the Board's assignment of an earlier effective date of February 9, 2004, for the grant of service connection for PTSD.  The RO assigned an initial evaluation of 50 percent for PTSD for the period prior to March 27, 2007.  

In August 2016, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further development.  The case has since been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to a higher initial evaluation for PTSD os addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected PTSD has been productive of occupational and social impairment in most areas, but not productive of total occupational and social impairment.

2.  The Veteran's service-connected diabetes mellitus requires insulin and a restricted diet, but not regulation of his activities.




CONCLUSIONS OF LAW

1.  For the period prior to March 27, 2007, the criteria for an initial evaluation of 70 percent, but no higher, for PTSD have been approximated. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  For the period beginning March 27, 2007, the criteria for an initial evaluation in excess of 70 percent for PTSD have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for an increased rating greater than 20 percent for diabetes mellitus have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.119, Diagnostic Code 7913 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.  In this case, as explained below, uniform evaluations are warranted.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


PTSD

The Veteran's PTSD is currently assigned a 50 percent disability evaluation prior to March 27, 2007, and a 70 percent evaluation thereafter, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under Diagnostic Code 9411, a 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings. Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Board notes that the regulations were recently revised to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V) rather than the Fourth Edition (DSM-IV).  These provisions only apply to cases received by or pending before the AOJ on or after August 4, 2014.  The change does not apply to cases certified to the Board prior to that date.  In this case, the Veteran's claim was certified to the Board after August 4, 2014 (specifically, on September 15, 2014); therefore, the regulations pertaining to the DSM-IV are not for application.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a higher initial evaluation of 70 percent for the period prior to March 27, 2007.  However, the Board also finds that the Veteran is not entitled to an initial evaluation in excess of 70 percent at any time during the pendency of the appeal.  The Veteran's disability picture, to include the severity, frequency, and duration of his symptoms, as well as the resulting impairment of social and occupational functioning, is more consistent with a 70 percent rating throughout the period on appeal.  

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Throughout the entire appeal, the Veteran has maintained a history of symptoms that predominantly include social withdrawal, dysphoria, fleeting suicidal ideation, poor sleep, impaired concentration, hypervigilance, obsessive rituals, and mild parapsychotic symptoms, including suspiciousness and ideas of reference. See, e.g., January 2004, April 2004 VA treatment notes; October 2016 VA examination report.  These symptoms support a 70 percent evaluation.  Nevertheless, for the entire period on appeal, the evidence of record, to include consideration of the Veteran's lay statements, VA treatment records, and the VA examination reports, does not demonstrate that the Veteran's overall disability picture is consistent with a 100 percent rating.  

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The Veteran does not have a number of the symptoms listed in the 100 percent criteria during the appeal period.  In this regard, there is no evidence of persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  For example, he denied having suicidal and homicidal thoughts in a January 2004 VA treatment note.  In February 2004, April 2004, and June 2004 VA treatment notes, he endorsed fleeting suicidal ideation at times with frustration due to family and occupational stress.  During an October 2016 VA examination, the Veteran noted that he was hospitalized in June 2014 and September 2014 for suicidal ideation.  He stated that he had continued to experience suicidal ideation, but he kept himself busy taking care of his animals.  He indicated that he would talk to his treating psychiatrist about future admissions if his ideations exacerbated.  He also denied overt delusional paranoia in a January 2004 VA treatment note.  His memory was intact in VA treatment records dated from January 2004 to October 2004 and during a July 2011 VA examination.  Additionally, in the July 2011 VA examination report, it was noted that the Veteran maintained the normal activities of daily living, and he was able to maintain personal hygiene and basic activities of daily living.  

Moreover, to the extent that any of the symptoms contemplated in the rating criteria for a 100 percent evaluation may be shown or argued, the Board finds that the Veteran's PTSD was not productive of total occupational and social impairment.  The Board emphasizes that a 100 percent disability evaluation requires both total social and occupational impairment. See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

As to occupational impairment, in a January 2004 VA treatment note, the Veteran reported that his employment from the Steak'Um Corporation was terminated due to cutbacks, but he indicated that he felt that he was singled out because he was a Vietnam veteran and because "some people still have a problem with us."  In an October 2004 VA treatment note, the Veteran reported that he was the production supervisor at Steak'Um for six years and that he ran the hors d'oeuvres division until the company was sold in November 2002.  In a February 2004 VA treatment note, the Veteran stated that he had difficulty with a work environment, but he also indicated that his job as a car salesman was going okay.  In an April 2004 VA treatment note, the Veteran indicated that he remained unemployed, but he was interviewing for jobs, and he was volunteering at an alcohol and drug rehabilitation facility.  In a June 2004 VA treatment note, the Veteran related that he was working two jobs.  In an October 2004 VA treatment note, the Veteran indicated that he was unemployed and that he was awaiting a possible job at Lowe's.  He related that he was planning to take over a fine food production company in ten months.  During the April 2013 VA examination, the Veteran stated that he had worked as a full-time employee at Lowe's since 2004 until he went on medical leave in February 2012 and that his employment was formally terminated by the company one year later.  He stated that he had been unemployed since he went on medical leave.  In summary, the evidence shows that the Veteran maintained employment until after a period of medical leave in February 2012.  

Nevertheless, there is no evidence that the Veteran had total social impairment during the appeal period.  While the Veteran was socially withdrawn, he did maintain relationships with his family and a few friends throughout the period on appeal.  In a January 2004 VA treatment note, the Veteran reported that he did not trust anyone except his wife.  In an October 2004 VA treatment note, the Veteran indicated that he was in contact with two of four of his sons.  During the July 2011 VA examination, he reported that he was married twice.  He stated that his first marriage ended in 1988 because he distrusted his wife; he separated from his second wife in 2006 because he fell in love with another woman; and he had been in a relationship with his girlfriend for five years, but the relationship appeared about to end due to her gambling.  The Veteran stated that he had a solid and supportive social relationship with friends and in the work environment.  During the April 2013 VA examination, he indicated that he continued to live with his girlfriend of seven years and that he recently took custody of three of his teenage grandsons.  During the October 2016 VA examination, the Veteran related that he still lived with his girlfriend, as well as his grandson.  He did not have a good relationship with his children, but he did report going to a coffee shop with several other friends.  Thus, while the Veteran may have some degree of impairment, it cannot be said that he has had total social impairment, as he did maintain some relationships during throughout the appeal period.

In addition, the October 2016 VA examiner found that the Veteran had occupational and social impairment with deficiencies in most areas.  Such a finding is commensurate with the 70 percent evaluation assigned throughout the appeal period.  Earlier VA examiners had found a lesser degree of impairment.

After considering the evidence of record, the Board finds that the Veteran's symptoms more closely approximate the criteria for a 70 percent disability rating for the entire period on appeal.  Overall, the Veteran has not demonstrated a level of impairment consistent with the 100 percent criteria, nor have the Veteran's symptoms caused total occupational and social functioning referenced by the 100 percent evaluation criteria. Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for the next higher rating of 100 percent have not been met or approximated for this time period. See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Therefore, the Board finds that the Veteran's PTSD warrants a 70 percent rating, and no higher, for the entire appeal period.


Diabetes Mellitus

In this case, the Veteran's service-connected diabetes mellitus is currently assigned a 20 percent evaluation pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.

Under that diagnostic code, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent disability evaluation is contemplated for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability evaluation is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is contemplated for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

The Court has held that, in order to demonstrate a regulation of activities, "medical evidence" is required to show that both occupational and recreational activities have been restricted. Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities." Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining the term within the criteria for a 100 percent rating)). 

Successive rating criteria, such as Diagnostic Code 7913, is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the veteran can only be rated at the level that does not require the missing component. Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  For example, the diagnostic code for diabetes mellitus (Diagnostic Code 7913) is successive because each higher evaluation requires the elements of the lower evaluation: the 10 percent evaluation requires a restricted diet; the 20 percent evaluation requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent evaluation requires insulin, restricted diet, and regulation of activities; and so forth. Camacho, 21 Vet. App. at 366.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his service-connected type II diabetes mellitus. 

Based on the evidence of record, the Veteran does not meet the criteria for an evaluation in excess of 20 percent.  The evidence of record establishes that the Veteran's diabetes mellitus requires an oral hypoglycemic agent and a restricted diet, but not a regulation of his activities. See July 2011 and January 2016 VA examination reports.  The evidence shows that the Veteran did not restrict his activities due to his diabetes mellitus.  Moreover, at each VA examination, the Veteran denied the use of regulation of activities as required for the management of his diabetes mellitus.  Thus, the Board finds that the Veteran is not required to regulate his activities due to diabetes mellitus as outlined by the Court in Comancho, supra.  Again, a 40 percent evaluation requires insulin, restricted diet, and regulation of activities. 38 C.F.R. § 4.119, Diagnostic Code 7913. 

In rendering this decision, the Board has also considered the lay evidence of record, to include the Veteran's reports during VA examinations.  However, as noted above, the Veteran has not reported that his diabetes mellitus required him to restrict his activities.  Therefore, the Veteran's lay statements also do not support the claim for an increased rating. 

In addition, the Board notes that the Veteran is separately service-connected for voiding dysfunction, right upper extremity peripheral neuropathy, left upper extremity peripheral neuropathy, right femoral peripheral neuropathy, left femoral neuropathy, left lower extremity peripheral neuropathy, and right sciatic peripheral neuropathy, which are associated with type II diabetes mellitus.

Based on the foregoing, the Veteran has not been shown to meet the criteria for an increased evaluation under the rating criteria.  Accordingly, the Veteran is not entitled to an increased rating greater than 20 percent for his diabetes mellitus.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Subject to the law and regulations governing the payment of monetary benefits, an initial 70 percent evaluation, but no higher, for the period prior to March 27, 2007, for PTSD is granted.

An initial evaluation in excess of 70 percent on or after March 27, 2007, for PTSD is denied.

An evaluation in excess of 20 percent for diabetes mellitus is denied.


REMAND

In August 2016, the Board remanded the claim for TDIU, in part, for a VA opinion as to the effect of the Veteran's service-connected disabilities on his employment.  Specifically, the directives stated the following:

The examiner shall indicate whether it was at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (PTSD, diabetes mellitus, erectile dysfunction, voiding dysfunction, bilateral peripheral neuropathy of the upper and lower extremities, and hearing loss) would, in combination or individually and without regard to any non service-connected disabilities, be sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him during any period prior to June 2014.  

Pursuant to the remand directives, a VA opinion was obtained in October 2016.  The examiner stated that the Veteran's diabetes mellitus residuals affected the Veteran's ability to maintain sedentary and physical employment.  She noted that the Veteran's upper and lower extremity neuropathy made sustaining physical employment difficult.  She also indicated that moderate peripheral upper extremity neuropathy has been known to affect fine motor movement, which made sedentary employment more difficult.  She further stated that lower extremity neuropathy made it difficult to stand, walk, and drive.  She noted that the Veteran's incontinence might prolong completion of tasks, but did not preclude him from employment.  She also opined that the Veteran's erectile dysfunction would not preclude him from physical or sedentary employment.  She deferred to a VA psychologist for an opinion as to the Veteran's PTSD symptoms.  She did not provide an opinion as to the effect of the Veteran's hearing loss on his employment.

A subsequent VA opinion was requested in January 2017.  In the VA addendum opinion request, the AOJ noted that the October 2016 VA opinion was inadequate.  Specifically, the AOJ noted that the VA examiner did not address the time period prior to June 2014 and did not specifically discuss whether the Veteran's diabetes mellitus and diabetic complications would at least as likely as not preclude him from securing and following substantially gainful employment.  

In January 2017, the VA examiner provided an addendum opinion.  The VA examiner again noted that the Veteran's upper and lower extremity peripheral neuropathy and incontinence impacted the Veteran's ability to perform occupational tasks.  She indicated that his neuropathy symptoms increased in severity in 2012 which made physical tasks more difficult.  However, she did not provide assessments regarding the functional impairment resulting from the Veteran's PTSD and hearing loss.  Moreover, she did not address the combined effect of the service-connected disabilities.

The Board finds that a remand is necessary in order to obtain a VA opinion, which complies with the Board's August 2016 remand directives. Stegall v. West, 11 Vet. App. 268 (1998).  In particular, the Board notes that, while the AOJ obtained opinions for the Veteran's TDIU claim in October 2016 and January 2017, the reports did not address the combined effect of his service-connected disabilities on his ability to secure and follow substantially gainful employment.  As such, the Board finds that this case must be remanded to ensure compliance with its prior remand.

The Board also notes that the issue was previously characterized as entitlement to TDIU prior to July 25, 2014, because the Veteran has a combined 100 percent evaluation since that date.  However, the presence of a schedular 100 percent disability rating does not necessarily render the issue of TDIU moot. See Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008) (holding that 100 percent evaluation does not render a TDIU claim moot where there is a possibility that TDIU will impact entitlement to special monthly compensation (SMC) based on receipt of service connection for a disability with a 100 percent rating and another with a separate 60 percent rating).  Therefore, the Veteran could be granted SMC if TDIU was awarded based without consideration of his PTSD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain any outstanding VA medical records should also be obtained and associated with the claims file.

2.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination by an appropriate examiner to ascertain the combined impact of the Veteran's service-connected disabilities and resulting occupational impairment.  

If appropriate, any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should note that the Veteran is service-connected for PTSD, diabetes mellitus, erectile dysfunction, voiding dysfunction, bilateral peripheral neuropathy of the upper and lower extremities, and hearing loss.

The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

The report should also indicate if there is any form of employment that the Veteran could perform without consideration of his PTSD, and if so, what type. 

A written copy of the report should be associated with the claims file.  

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


